DETAILED ACTION
This office action is a response to the amendment and arguments filed on January 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9-12, filed January 5, 2021, with respect to the rejection of Claims 1, 5-10, 16 and 19-24 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1, 5-10, 16 and 19-24 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 5-10, 16 and 19-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on January 5, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.

The closest prior art found is as follows: NTT Docomo, INC. “UE state transition diagram for NR”, Hong et al. (US 2020/0059987) and Zee et al. (US 2019/0014515).

Prior art reference NTT Docomo is directed to radio access network controlled states between an RRC connected state, an RRC inactive state and an RRC idle state. NTT Docomo discloses the state transitions and the context information stored and maintained and the radio access network notification area (NTT Docomo Section 1 and 2).
Prior art reference Hong is directed to a method of a base station for controlling transmission and reception of data through a network slice. The method includes: receiving network slice request information from a terminal in which a network slice is configured; controlling so as to deliver the network slice request information to a core network entity; and receiving, from the core network entity, specific network slice information configured on the basis of the network slice request information (Hong Abstract; Paragraph [0001-0013, 0066-0068, 0098-0111 and 0125-0126]).
Prior art reference Zee is directed to network nodes and methods for enabling communication in a communication network. The first network comprises partitioned sets of functionalities, wherein a first set of functionalities belongs to a first network slice supporting the wireless device. The first set of functionalities is separated from another set of functionalities out of a total set of functionalities in the first network. When handling a mobility procedure in a communication network, the wireless device receives a message comprising an indication of one or more network slices supported by each cell of the RAN nodes from a network node and selects a cell for camping on, based on the indication received from the network node, wherein Zee Abstract; Figure 1, 2, and 14-18; Paragraph [0089-0092 and 0207-0218]).

The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….wherein the first RRC state is a state in which the first radio terminal and the RAN maintain an access stratum (AS) context and in which a location of the first radio terminal is known to the RAN at cell level, the second RRC state is a state in which the first radio terminal and the RAN maintain at least part of the AS context and in which the location of the first radio terminal is known to the RAN at RAN notification area level configured by the RAN, the third RRC state is a state in which no RRC connection is established between the first radio terminal and the RAN and the at least one processor is further configured to include, in the RAN notification area for the first radio terminal, only one or more cells in which a first network slice configured in the first radio terminal for data communication at least in the first RRC state is available, and configure the RAN notification area in the first radio terminal.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
IVAN O. LATORRE
Primary Examiner
Art Unit 2414